DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit to 62/777308 filed December 10, 2018 is acknowledged.

Drawings
The drawings are objected to because they contain color and are blurred.
Figures 3 and 4 contain grey shading (the “Strategy II” boxes and the numbers appear to not be in solid ink) the drawings contain grey colorations.  Grey colorations do not qualify as the required black ink on white paper, and easily become blurred or lost during scanning and printing of the document.
Figure 5 appears to have been blurred.  The text in the graph appears to read “Wlthout Joln”.  Applicant is advised to review the drawing for Figure 5 to insure that it correctly represents the claimed invention.
Drawings are normally required to be submitted in black ink on white paper.  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Specification
The abstract of the disclosure is objected to because it is unclear.  Correction is required.  See MPEP § 608.01(b).  
The abstract states “the query includes a join operation between an AF table and an Auxiliary Table and includes determining that the AF includes a plurality of AF properties”.  This states that the query includes the determining, while the rest of the specification indicates that the system performs the determining.  
The abstract states “it is determined to change an order of the join operation from the plurality of AF properties and query-level properties”.  This raises the question of what “it” is referring to.  The structure of the language also implies that “the AF properties and query-level properties” are somehow an order which is being changed.


The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph [0023] recites “The optimization techniques described in this disclosure ae not applicable when the …”.  This text appears to contain a typo.  It is suggested that the specification be amended to recite –are-- instead of “ae”.
Paragraph [0024] recites “At the query level, some additional properties, shown below, may be inferred to help checking the validity of the proposed optimizations”.  This text appears to contain a grammatical issue.  It is suggested that the specification be amended to recite --check-- instead of “checking”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




With regard to claims 2, 12, the claims recite “…a join with the AuxiliaryTable”.  This claim limitation lacks antecedent basis.  The parent claims recite “a join operation”.  It is unclear if the applicant is attempting to define a new claim element, or attempting to refer to the previously define join operation.  Each unique claim label is expected to refer to a unique claim element.  It is suggested that applicant use clearly distinct labels if attempting to define distinct joins.  For example reciting a first join and a second join.  For examination purposes the recitations of “join operation” and “join” have been construed to refer to the same element, originally labeled --join operation--.

With regard to claims 3 and 13 the claims recite “keeping a join with the AuxiliaryTable as is in the query, joining the AuxiliartyTable with the AF table inside the ON clause of the AF, and copying the join condition along with any other condition on the AuxiliaryTable to the join within the AF.”  This claim limitation appears to lack antecedent basis.  
The parent claim has recited a “join operation”, the distinction between the ‘join operation’ and the ‘join’ is unclear.  It is unclear if applicant is attempting to refer to the previously defined join operation or attempting to define a new element.

The recitation of “ON clause” lacks antecedent basis.  No such element has been defined.
The reference to the “join condition” lacks antecedent basis.  No such claim element has been define.
For examination purposes this claim limitation has been construed as -- keeping the join operation with the AuxiliaryTable as is in the query, performing a second join operation, joining the AuxiliartyTable with the AF table inside an ON clause of the AF, and copying a join condition along with any other condition on the AuxiliaryTable to the second join operation within the AF—

With regard to claims 6-10, 16-20, the claims recites “wherein: determining that the plurality of AF properties includes a plurality of AF properties includes determining that:”  This claim limitation contains grammatical issues which renders the meaning of the claim unclear.  This claim limitation lacks antecedent basis.  No such Determining that the plurality of AF properties includes anything exists in the parent claim.  For examination purposes this claim limitation has been construed to mean – wherein the determining that the AF includes a plurality of AF properties includes determining that:--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milby [7620615].

With regard to claim 1, Milby teaches A method for optimizing execution (Milby, Column 2, lines 30 “A join path is selected based on relative costs”) of a query (Milby, Column 3, lines 9-12 “a user is able to issue database queries… such as the Structured Query Language (SQL)”) invoking an analytical function (AF) (Milby, Column 3, lines 17-19 “SQL-99 provides for user defined-data types (UDTs), which can be relatively complex data types”), wherein the query includes a join operation (Milby, Column 6 lines 24-26 “a join queyr specfis a costly function, either in the form of a UDT method or application of selection predicates and/or projections on complex attirbutes”) between an AF table as table T1 (Milby, Column 7 lines 4-6 “a join of tables T1 and T2, with table T1 associated with a costly selection predicate”) and an AuxiliaryTable as table T2 (Id), the method comprising: 
	determining that the AF as costly selection predicate in T1 (Id) includes a plurality of AF properties (Milby, Column 6, lines 25-26 “a UDT method or application of selection predicates and/or projections on complex attributes”), 
	inferring query-level properties about the query (Milby, Column 4, lines 28-29 “The query specifies a select list (also referred to as a “projection list”)”); 
	determining from the plurality of AF properties and query-level properties to change an order of the join operation (Milby, Column 5, lines 11-12 “determines a best join order”; Milby, Column 6, lines 33-35 “Whether the selection predicates and projections are actually applied early depends on whether the selection predicate and projections involve costly functions”).

With regard to claim 11 Milby teaches A non-transitory computer-readable tangible medium as the storage devices (Milby, Column 8, lines 59-61 “Instructions of the various software routines or modules discussed herein (such as the optimizer module 19) are stored on one or more storage devices in the corresponding systems and loaded for execution on corresponding control units or processors”), on which is recorded a computer program as the software routines or modules (Id), the computer program comprising executable instructions as instructions (Id), that, when executed as loaded for execution (Id), perform a method comprising: 
determining that the AF as costly selection predicate in T1 (Id) includes a plurality of AF properties (Milby, Column 6, lines 25-26 “a UDT method or application of selection predicates and/or projections on complex attributes”), 
	inferring query-level properties about the query (Milby, Column 4, lines 28-29 “The query specifies a select list (also referred to as a “projection list”)”); 
	determining from the plurality of AF properties and query-level properties to change an order of the join operation (Milby, Column 5, lines 11-12 “determines a .

Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fender [2021/0019315] discusses rewriting of analytical functions, including reordering the join operations.
Choi [2021/0124743] discusses analyzing a query, generating join trees, and using that to optimized query plan.  Paragraph [0085] addresses where the relation being evaluated may include Analytic Functions.
Park [2018/0357279] discusses analyzing a query including bind parameters, obtaining information related to the bine parameter, and flow analysis of the query. The system then uses that information to rewrite the query.
WolframMathWorld [Analytic Function – From Wolfram MathWorld] provides an example of how one of ordinary skill in the art may interpret the term “Analytic Function” at the time the invention was filed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156